Citation Nr: 1539967	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for shin splints of both legs.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right upper extremity disability. 

3.  Entitlement to service connection for a right upper extremity disability. 

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected status-post fracture of the right nasal process.

5.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, posttraumatic stress disorder (PTSD), depression. 

6.  Entitlement to an increased compensable disability rating for service-connected status-post fracture of the right nasal process. 



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from August 1990 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO, in part, declined to reopen a previously denied claim for service connection for a right upper extremity disability (originally claimed as a broken right arm); denied service connection for shin splints of both legs, sleep apnea, and, an acquired psychiatric disability, to include PTSD.  The RO also continued a noncompensable disability rating assigned to the service-connected status-post fracture right nasal process.  The Veteran appealed these determinations to the Board.
 
In June 2015, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript is in the Veteran's claims file. 
In July 2015, the Veteran submitted a statement prepared by E. W., a friend, in support of his appeal without a waiver of initial RO consideration.  However, as the evidence is duplicative of that already of record, a remand to have the RO consider this evidence is not required.  38 C.F.R. § 20.1304 (2015).  

Regarding the Veteran's claim for an acquired psychiatric disorder, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Here, as the evidence of record reflects that the Veteran has been diagnosed with bipolar disorder, PTSD and depression, the Board has characterized the claim consistent with the holding in Clemons.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to payment of additional compensation for the Veteran's dependent daughter, K. W., has been raised by the Veteran in a statement received by VA in February 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in February 2015).  The Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

In the decision below, the Board will, in part, reopen the previously denied clam for service connection for a right upper extremity disability and remand the underlying claim for service connection for this disability, as well as the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and bipolar disorder; entitlement to service connection for sleep apnea, to include as secondary to the service-connected status-post fracture of the right nasal process; and, entitlement to an increased compensable disability rating for status-post fracture of the right nasal process to the AOJ for additional development.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  During a June 2015 hearing before the undersigned, the Veteran withdrew the issue of entitlement to service connection for shin splints of both legs. 

2.  By a final and unappealed March 1996 rating decision, the RO found the Veteran's claim for service connection for a broken right arm not well grounded. 

3.  Evidence added to the record since the RO's final March 1996 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for right upper extremity disability (i.e., evidence showing that the Veteran has current diagnoses of right epicondylitis and right radial styloid tenosynovitis).


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for shin splints is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The RO's March 1996 rating action, wherein it determined that the Veteran's claim for service connection for a right arm disability was not well grounded, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
3.  Evidence received since the final March 1996 rating action is new and material, and the claim for service connection for a right upper extremity disability (originally claimed as a right arm disability) is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdraw of Appeal- Service Connection Claim (shin splints)

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204  (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

During a June 2015 hearing before the undersigned, the Veteran withdrew the issue of entitlement to service connection for shin splints of both legs.  (Transcript (T.) at page (pg. 4)).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.

II. Duties to Notify and Assist

Before addressing the merits of the issue decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper Veterans Claims Assistance Act of 2000 (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 11 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892  Fed. Cir. 2007).

Regarding the issue whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right upper extremity disability, the Board is granting in full that portion of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  The question of whether VA met its duty to notify and assist on the underlying claim for service connection for a right upper extremity disability will be addressed in a future decision.

At his June 2015 hearing, the Veteran, accompanied by his representative, submitted oral testimony before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the Veteran's claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Id. at 488. 

During the June 2015 hearing, the undersigned identified the new and material and service connection issue decided herein.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  In fact, the undersigned held the record open for 60 days in order to allow the appellant to obtain evidence that was supportive of the claim decided herein.  Thereafter, the Veteran submitted evidence from the Mayo Clinic along with a waiver of initial RO consideration.  Therefore, not only were the issues decided herein "explained in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim," was also fully explained.  VA has complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and it can adjudicate the new and material and service connection issue decided herein based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the new and material and service connection issue addressed in the Board's analysis below.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Legal Analysis

New and Material Evidence to Reopen Claim-Right Upper Extremity Disability

The Veteran seeks to reopen a previously denied claim for service connection for a right upper extremity disability.  By a March 1996 rating action, the RO determined that the claim for service connection for a broken right arm was not well grounded.  In making its determination, the RO essentially determined that although the Veteran had received treatment in service for trauma to the radius of the right arm with neuropraxia, there was no evidence of any current (then) chronic right arm disability.  The Veteran was informed of the RO's decision that same month, but did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  Thus, the RO's March 1996 rating action is final. 38 U.S.C.A. § 7105. 

Evidence received since the RO's final rating decision includes VA treatment reports reflecting that the Veteran has been diagnosed, in part, with epicondylitis and radial styloid tendonitis.  (e.g., February 2011 VA treatment report).  These reports are new because they were not of record at the time of the RO's final March 1996 rating action.  They are also material.  They are material because they relate  to an unestablished fact necessary to substantiate the claim, namely evidence of  current diagnoses of right upper extremity disabilities.

Therefore, new and material evidence has been received and the claim for service connection for a right upper extremity disability is reopened, as the additional evidence raises a reasonable possibility of substantiating the claim for a right upper extremity disability.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The appeal with respect to the issue of entitlement to service connection for shin splints of both legs is dismissed.

New and material evidence having been received; the claim of entitlement to service connection for a right upper extremity disability is reopened, subject to the further development of this claim in the remand below.


REMAND

The Board finds that further substantive development of the evidence is required before deciding the claims for service connection for an acquired psychiatric disorder, to include PTSD, depression and bipolar disorder; sleep apnea, to include as secondary to the service-connected status-post fracture of the right nasal process; right upper extremity disability; and, claim for an increased compensable disability rating for the service-connected status-post fracture of the right nasal process on their merits.  The Board will address each disability and its reasons for remand separately below.

i) Acquired Psychiatric Disability, to include bipolar disorder and PTSD

A Mayo Health System Patient Itinerary uploaded to the Veteran's electronic record on August 6, 2015 reflects that he was slated for a psychiatric appointment on July 31, 2015.  This treatment record has not been obtained and associated with the Veteran's electronic record.  As the July 2015 treatment note might contain information as to the etiology of the Veteran's psychiatric disability, to include depression, PTSD and bipolar disorder, it should be secured on remand.  38 C.F.R. § 3.159(c)(1) (2015).

ii) Sleep apnea

The Veteran seeks service connection for sleep apnea.  The Veteran primarily contends that his sleep apnea is secondary to his service-connected status-post fracture residuals of the right nasal process.  In November 2012, a VA examiner provided a negative nexus opinion on the direct secondary service connection component of the claim.  (See VA respiratory examination report).  According to a May 2013 Supplemental Statement of the Case (SSOC), another VA physician provided an addendum opinion to his examination on November 21, 2012, wherein he addressed the aggravation component of the Veteran's secondary service connection claim.  (See May 2013 SSOC at pgs. 10-11).  It does not appear, however, that the November 21, 2012 VA addendum opinion was scanned into the Veteran's electronic record.  Thus, this must be accomplished on remand. 

In addition, the Veteran has not been provided notice in accordance with the VCAA that addresses the requirements for a claim for service connection for sleep apnea  on a secondary basis in accordance with 38 C.F.R. § 3.310 (2015) and Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, on remand, the Veteran should be provided VCAA notice for the requirements of substantiating his claim for service connection for sleep apnea, to include as secondary to the service-connected status-post fracture right nasal process.

iii) Right Upper Extremity Disability

The Veteran's service treatment records disclose that in late April 1992, the Veteran sustained injury to the top of his right forearm over the mid-radial shaft on a chain link.  The Veteran complained of numbness in the hand with movements.  X-rays of the right forearm were within normal limits.  The examining clinician entered assessment of status-post trauma to the radius with neurapraxias.  The Veteran's right arm was placed in a sling.  When the Veteran returned for a follow-up appointment two days later, there was no change in his condition.  An assessment of trauma to the right arm with neurapraxias was entered.  He was instructed to continue with his pain medication.  A May 1992 report shows that the Veteran's contusion to the right arm was found to have been resolving.  A May 1994 service separation examination report shows that the Veteran's upper extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had a "trick" shoulder or elbow. 

In February 2013, VA examined the Veteran to determine the exact etiology of his diagnosed epicondylitis and radial styloid tenosynovitis.   The February 2013 VA examiner opined, in essence, that the Veteran's treatment for radial styloid tenosynovitis and epicondylitis were at least as likely as not caused by post-service motorcycle accidents that were severe enough to result in concussions.  The VA examiner then maintained that the Veteran did not current (then) have a current right arm disability and that a February 2011 electromyography of the right arm was "normal."  The Court has held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  

VA received the Veteran's initial claim for VA compensation for service connection for a right upper extremity disability in December 2010.  (See VA Form 21-526, Veteran's Application for Compensation or Pension, received by the RO in December 2010).  As the above-cited VA treatment reports show that the Veteran's diagnoses of right epicondylitis and right radial styloid tenosynovitis were made during the pendency of the appeal, the Board finds that he has the above-cited disabilities for the purposes of this remand.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, it appears that the February 2013 VA examiner's opinion was based, in part, on an inaccurate premise, namely that the Veteran did not currently have a right arm disability.  Thus, for the foregoing reason, the Board that the February 2013 VA examination report to be inadequate for rating purposes and an additional examination with opinion is necessary prior to further appellate review of the claim.

iv) Status-Post Residuals Fracture, Right Nasal Process

The Veteran seeks an increased (compensable) disability rating for his service-connected residual of the right nasal  process fracture.  He maintains that his right nasal cavity is tender, sore and that he has blocked nasal passages, primarily on the right.  (T. at pages (pgs.) 27-28)).  He contends that as a result of his right nasal disability, he is easily susceptible to sinus infections one every two months.  Id. at 28. 
VA last examined the Veteran to determine the current severity of his service-connected right nasal process disability in August 2014.  A physical evaluation at that time revealed that the Veteran did not have at least 50 percent obstruction of the nasal passage on both sides due to a traumatic septal deviation.  There was also not a complete obstruction on either side due to a traumatic sepal deviation.  In view of these clinical findings and the Veteran's more recent testimony that he has blocked nasal passages, primarily on the right side, it is the Board' decision that the Veteran should undergo another VA ear, nose and throat examination to determine the severity of his service-connected status-post fracture of the right nasal process. By accomplishing this examination, the VA will be fulfilling its duty to assist the Veteran in the development of this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

 1.  Contact the Veteran and request that he state whether or not he has received any VA, non-VA, or other medical treatment for his acquired psychiatric disorder, to included, depression, PTSD and bipolar disorder that is not currently of record, to specifically include a psychiatric appointment on July 31, 2015, through Mayo Health System. 
   
The Veteran should be provided with the necessary medical authorizations for the release of any non-VA treatment records not currently of record.  If such records are unavailable, the RO must document the steps that were taken to obtain these records and notify the Veteran and his representative and provide them an opportunity to provide the records.

2.  Send the Veteran a corrective VCAA notice that addresses the requirements for a claim of entitlement to service connection for sleep apnea claimed as secondary to the service-connected status-post fracture right nasal process in accordance with 38 C.F.R. § 3.310 (2015). This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

3.  Undertake all action necessary to ensure that a November 21, 2012 VA addendum opinion that addressed the aggravation component of the Veteran's claim for service connection for sleep apnea as secondary to the service-connected status post right nasal fracture is scanned into the Veteran's VBMS electronic folder.  All actions to obtain such record should be documented fully in the Veteran's VBMS electronic record.  

If the November 21, 2012 VA addendum opinion cannot be located, a memorandum of unavailability should be prepared outlining the steps taken to obtain these records and it should be associated with the Veteran's electronic record. The Veteran should also be notified in writing if the November 21, 2012 VA addendum opinion cannot be obtained.  In such a case, the Veteran's claims file should be provided to a suitable examiner to obtain an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is secondary to his service-connected right nasal process fracture residuals (to include on an aggravation basis).

4.  Schedule the Veteran for a VA examination by an appropriate medical specialist to determine the etiology of the Veteran's right upper extremity disability, currently diagnosed as right epicondylitis and radial styloid tenosynovitis.

The Veteran's electronic record  and a copy of this remand, must be reviewed by the examiner.  The examiner must acknowledge receipt and review of the electronic record and a copy of this remand. 

In reaching his or her respective conclusions, the examiner must identify and explain the medical basis or bases for their respective conclusion, with identification of the evidence of record relied upon in reaching the conclusion. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any right upper extremity disability, to include, but not limited to, right epicondylitis and radial styloid tenosynovitis are related to the in-service trauma to the right arm with neurapraxias in April 1992 .

The examiner is hereby notified that for the purposes of this remand, the Veteran has current diagnoses of right epicondylitis and right  styloid tenosynovitis as diagnosed by VA clinicians during the pendency of the appeal; McLain supra.

In offering his or her respective assessment, the examiner must acknowledge and discuss the VA examiner's February 2013 opinion that is against the claim, the Veteran's involvement in post-service motor vehicle accidents and his competent lay report regarding the onset and chronicity of his right arm symptoms.

All findings, along with a fully articulated medical rationale for each opinion expressed, should be set forth in an examination report.  In addition, the examiner must acknowledge and discuss lay evidence regarding any continuity of right arm symptomatology since service. 

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in his or her report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected status-post fracture, right nasal process.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The Veteran's electronic record and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The VA examiner must identify all residuals of the nasal fracture.  The VA examiner must state whether or not those residuals cause a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  Readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar disorder and PTSD, sleep apnea and right upper extremity disorder and entitlement to an increased compensable rating for status-post fracture, right nasal process, to include consideration of staged ratings pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2008).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


